UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2502


In re: OSHAY TERRELL JONES,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                               (7:13-cr-00038-MFU-1)


Submitted: February 26, 2019                                 Decided: February 28, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Oshay Terrell Jones, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Oshay Terrell Jones petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his Fed. R. Civ. P. 60(b) motion filed in May 2018.

He seeks an order from this court directing the district court to act. We find the present

record does not reveal undue delay in the district court. Accordingly, we grant leave to

proceed in forma pauperis and deny the mandamus petition. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                            2